DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          TOWER IMAGING, LLC a/a/o ANTHONY MACALUSO,
                           Appellant,

                                     v.

                USAA CASUALTY INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-1110

                              [July 14, 2021]

   Appeal of nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Ellen Feld, Judge; L.T. Case No. COWE-
20-003812.

   John C. Daly, Jr., and Matthew C. Barber of Daly & Barber, P.A.
formerly known as PIP Portal Law Group, P.A., Plantation, for appellant.

   Jeffrey R. Geldens of Roig Lawyers, Miami, and Abbi Freifeld Carr and
Veresa Jones Adams of Roig Lawyers, Deerfield Beach, for appellee.

PER CURIAM.

   The trial court sua sponte entered an order transferring venue without
any showing that plaintiff’s chosen venue was improper or that transfer
was appropriate on forum non conveniens grounds. We issued an order
directing the parties to show cause why these cases are not controlled by
Advanced Diagnostic Group v. Ocean Harbor Cas. Ins. Co., Case No. 4D21-
458, 2021 WL 1310851 (Fla. 4th DCA Apr. 8, 2021), where this Court
recently reversed a group of similar orders. Having considered the
response and reply, we conclude that these cases are controlled by our
recent decision in Advanced Diagnostics and Jones v. Sayer, 313 So. 3d
126 (Fla. 4th DCA 2021) (holding that a court may not sua sponte transfer
an action for improper venue).

   Accordingly, we reverse and remand for further proceedings.

   Reversed and remanded.

CONNER, C.J., KLINGENSMITH and ARTAU, JJ., concur.
                        *          *      *

Not final until disposition of timely filed motion for rehearing.




                               2